     Case 2:21-cv-00506-KJD-EJY Document 9 Filed 08/16/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   KELLY ANN CULLEY, as Trustee of the                    Case No. 2:21-cv-00506-KJD-EJY
     Robert E. Ford Trust u/t/d April 8, 2002,
 8                                                                             ORDER
                                               Plaintiff,
 9
             v.
10
     UNITED STATES OF AMERICA,
11
                                             Defendant.
12
13          Presently before the Court is Plaintiff’s Emergency Motion for Order Confirming
14   Disclaimer of Interest (#7). The Government filed a Non-opposition (#7) to the motion.
15   Previously, the Government had filed Notice of Disclaimer of Interest (#6) in response to
16   Plaintiff’s Complaint (#1) which sought a declaratory judgment that certain liens were invalid.
17   The Government expressly disclaimed any and all interest in the subject property.
18          Accordingly, the Court grants Plaintiff’s Motion (#7). The Court confirms the United
19   States disclaimer of interest. Further, having confirmed the disclaimer of interest, the Court finds
20   that its jurisdiction has ceased pursuant to 28 U.S.C. §2409a(e) and dismisses this action.
21   IT IS SO ORDERED.
22   Dated this 16th day of August 2021.
23
                                                   _____________________________
24
                                                   Kent J. Dawson
25                                                 United States District Judge

26
27
28
